MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                        Dec 18 2017, 10:07 am
regarded as precedent or cited before any
                                                                                  CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amy E. Karozos                                           Curtis T. Hill, Jr.
Greenwood, Indiana                                       Attorney General of Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of Jay.C. and L.R.,                        December 18, 2017
Jr. (Minor Children), Children in                        Court of Appeals Case No.
Need of Services,                                        49A04-1706-JC-1401
      and                                                Appeal from the Marion Superior
                                                         Court
Jaq.C. (Mother),
                                                         The Honorable Marilyn Moores,
Appellant-Respondent,                                    Judge

        v.                                               The Honorable Rosanne Ang,
                                                         Magistrate
                                                         Trial Court Cause Nos.
The Indiana Department of
                                                         49D09-1608-JC-2765
Child Services,                                          49D09-1608-JC-2766
Appellee-Petitioner.



Bailey, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A04-1706-JC-1401 | December 18, 2017          Page 1 of 7
                                              Case Summary
[1]   Jaq.C. (“Mother”) has two sons with L.R. (“Father”), Jay.C. and L.R., Jr.

      (“Children”). After investigating a report involving domestic violence, the

      Marion County Department of Child Services (“DCS”) filed a petition alleging

      that Children were Children in Need of Services (“CHINS”). Following a

      hearing, the juvenile court adjudicated Children CHINS, and Mother now

      challenges that adjudication.1 She presents the sole issue of whether there is

      sufficient evidence to support the CHINS adjudication.


[2]   We affirm.



                                Facts and Procedural History
[3]   On July 14, 2016, DCS received a report alleging that Father struck Mother

      while Children were present. DCS investigated the report, which led to the

      filing of a CHINS petition. In its petition, DCS alleged that Children were

      CHINS because, among other things, Mother failed to provide Children “with

      a safe, stable, and appropriate living environment” that was free from domestic

      violence. App. Vol. II at 42. The juvenile court held a hearing on the CHINS

      petition—at which time Children were four years old and two years old—and

      the court subsequently entered an order adjudicating Children CHINS. The




      1
          Father did not appear during the CHINS proceedings, and he does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1706-JC-1401 | December 18, 2017              Page 2 of 7
      juvenile court later held a dispositional hearing, after which the court entered a

      dispositional order on May 30, 2017. This appeal ensued.



                                 Discussion and Decision
[4]   In adjudicating Children CHINS, the juvenile court, sua sponte, entered written

      findings and conclusions. “As to the issues covered by the findings, we apply

      the two-tiered standard of whether the evidence supports the findings, and

      whether the findings support the judgment.” In re S.D., 2 N.E.3d 1283, 1287

      (Ind. 2014). We review the remaining issues under the general judgment

      standard, wherein a judgment will be affirmed if it can be sustained on any legal

      theory supported by the evidence. Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind.

      1997). In conducting our review, “[w]e neither reweigh the evidence nor judge

      the credibility of the witnesses,” In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012),

      and we give “due regard . . . to the opportunity of the trial court to judge the

      credibility of the witnesses.” Ind. Trial Rule 52(A). Moreover, we consider

      only the evidence and the reasonable inferences that support the court’s

      decision. In re S.D., 2 N.E.3d at 1287. We will not set aside the findings or the

      judgment unless we identify clear error, see T.R. 52(A), which is error that

      “leaves us with a definite and firm conviction that a mistake has been made.”

      Egly v. Blackford Cty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992).


[5]   Here, DCS alleged that Children were CHINS under Indiana Code Section 31-

      34-1-1. Under this section, a child under eighteen years old is a CHINS if



      Court of Appeals of Indiana | Memorandum Decision 49A04-1706-JC-1401 | December 18, 2017   Page 3 of 7
              (1) the child’s physical or mental condition is seriously impaired
              or seriously endangered as a result of the inability, refusal, or
              neglect of the child’s parent, guardian, or custodian to supply the
              child with necessary food, clothing, shelter, medical care,
              education, or supervision; and


              (2) the child needs care, treatment, or rehabilitation that:


                      (A) the child is not receiving; and


                      (B) is unlikely to be provided or accepted without the
                      coercive intervention of the court.


      Ind. Code § 31-34-1-1. DCS bears the burden of proving by a preponderance of

      the evidence that a child is a CHINS. See I.C. § 31-34-12-3. A preponderance

      of the evidence is the greater weight of the evidence. See Galloway v. State, 938
N.E.2d 699, 708 n.7 (Ind. 2010).


[6]   A child’s exposure to domestic violence can support a CHINS adjudication

      under Section 31-34-1-1. See In re N.E., 919 N.E.2d 102, 106 (Ind. 2010); see also

      In re D.P., 72 N.E.3d 976, 984 (Ind. Ct. App. 2017) (“[A] single incident of

      domestic violence in a child’s presence may support a CHINS finding, and [the

      violence] need not necessarily be repetitive.”). Here, the evidence favorable to

      the CHINS adjudication indicates that Father had a history of being violent

      with Mother, that Children witnessed domestic violence, and that Children

      needed play therapy because they witnessed the violence. Moreover, the

      juvenile court determined that Children’s “physical and emotional safety [wa]s



      Court of Appeals of Indiana | Memorandum Decision 49A04-1706-JC-1401 | December 18, 2017   Page 4 of 7
      at risk” until Mother “fully addressed” the issue of domestic violence. App.

      Vol. II at 132.


[7]   Mother does not dispute that Children were exposed to domestic violence.

      Rather, Mother argues that there is insufficient evidence to support the CHINS

      adjudication because domestic violence was no longer an issue; thus, according

      to Mother, Children were no longer at risk. Mother focuses on the actions she

      took after the CHINS petition was filed, including trying to get a protective

      order, taking domestic violence classes, and establishing a residence at a

      location unknown to Father.


[8]   In adjudicating Children CHINS, the juvenile court acknowledged that Mother

      had taken steps pertinent to remedying the issue of domestic violence, but the

      court was unconvinced that Mother had meaningfully addressed the risk to

      Children. In so determining, the juvenile court observed that Father was

      present when DCS initially interviewed Mother, and Mother failed to identify

      Father to DCS. Later, Mother sought a protective order, but at the hearing on

      her request, Mother indicated that Father was not a threat to her or Children.

      Moreover, at the fact-finding hearing, Mother was asked why Father did not

      know where she lived, and Mother testified that it was because of “this

      whole . . . case.” Tr. Vol. II at 185. Further, in explaining why she moved,

      Mother indicated that she did not like her old neighborhood but also that she

      was under the impression that Children would not return to her if she lived with

      Father. The juvenile court ultimately determined that Mother did not cease

      contact with Father because of the danger he posed to her and Children, but

      Court of Appeals of Indiana | Memorandum Decision 49A04-1706-JC-1401 | December 18, 2017   Page 5 of 7
      instead was “modifying her contact with [Father] due to . . . th[e] [CHINS]

      action” and the ongoing involvement of the court and DCS. App. Vol. II at

      132-33. The court concluded that Mother needed “additional time . . . to work

      with a therapist to ensure her and . . . [C]hildren’s safety from domestic

      violence.” Id. at 133.


[9]   In arguing that she had adequately remedied the issue of domestic violence,

      Mother essentially asks that we reweigh the evidence. We may not do so.

      Rather, the evidence and the reasonable inferences therefrom support the trial

      court’s determination that Mother had not fully addressed the issue of domestic

      violence and that she would not remedy the issue without the coercive

      intervention of the court. Moreover, to the extent Mother argues that the

      danger posed to Children was too speculative, we disagree. Children had

      witnessed domestic violence and could verbalize what they saw, and DCS

      recommended play therapy to address Children’s exposure to the violence.

      Furthermore, because of the continuing prospect of domestic violence,

      Children’s physical and mental health remained in serious danger. 2 Thus, the

      evidence is sufficient to support the CHINS adjudication.




      2
        Mother emphasizes that at the time of the dispositional hearing there were no longer concerns regarding the
      issue of domestic violence. Nonetheless, the evidence supports the determination that Children were CHINS
      at the time of the CHINS adjudication. See I.C. § 31-34-11-2 (“If the court finds that a child is a child in need
      of services, the court shall . . . enter judgment accordingly.”).

      Court of Appeals of Indiana | Memorandum Decision 49A04-1706-JC-1401 | December 18, 2017             Page 6 of 7
[10]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1706-JC-1401 | December 18, 2017   Page 7 of 7